Title: To Alexander Hamilton from Thomas Parker, 24 July 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] July 24, 1799. “I have received your letter of the 12th Instant. Since the date of my last letter the Residue of the cloathing mentioned in yours have come to hand. we are much in want of the Horsemans Tents for the officers & I will thank you to Request of the S of war to order a Marque for my use as the one sent from Shepherds Town is not fit for Service.… Majr Campbell writes me that his officers are greatly in want of money & hopes that at all Events their Subsistence money may be sent to them. Be pleased to answer my Quere with Respect to Off Servants not Soldiers.…”
